Citation Nr: 1146927	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-48 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for heart disease, to include as secondary to a service-connected duodenal ulcer.

2.  Entitlement to service connection for loss of anal retention, to include as secondary to a service-connected duodenal ulcer.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for perforated ear drums.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified during a Board hearing, held by the undersigned, in August 2011.  A copy of the hearing transcript has been associated with the record.

By the decision below, the Board is reopening the claim for entitlement to service connection for heart disease.  The Board will re-characterize the underlying claim as entitlement to service connection for a cardiac disorder and entitlement to service connection for hypertension separately, so as to better reflect the Veteran's symptomatology, as these are separate and distinct cardiac disorders.

The issues of entitlement to service connection for a cardiac disorder, hypertension, and loss of anal retention, to include as secondary to a service-connected duodenal ulcer, as well as entitlement to service connection for bilateral hearing loss and tinnitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 1999 decision, the RO denied the Veteran's petition to reopen a claim of service connection for a heart condition.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's November 1999 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the underlying claims for service connection for a cardiac disorder and hypertension, and therefore raises a reasonable possibility of substantiating each claim.

3.  In testimony received during an August 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to service connection for perforated ear drums.


CONCLUSIONS OF LAW

1.  The RO's November 1999 rating decision that denied the Veteran's petition to reopen a claim of service connection for a heart condition is final.  38 U.S.C.A. § 7105 (West 1991); §§ 20.302, 20.1103 (1999).

2.  New and material evidence has been received since the RO's November 1999 rating decision; thus, the claim for service connection for a heart condition is reopened.  38 U.S.C.A. § 5108 (West 2002), 38 C.F.R. § 3.156 (2011).

3.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection for perforated ear drums.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In a November 1999 decision, the RO denied the Veteran's claim for entitlement to service connection for a heart condition because new and material evidence had not been received to reopen the previously-denied claim.  The Veteran's claim was originally denied in July 1971 because the record was silent for a current diagnosis of any cardiac disorder, to include hypertension.  The Veteran did not appeal the November 1999 decision.  Therefore, the RO's November 1999 rating decision is final.  38 U.S.C.A. § 7105 (West 1991); §§ 20.302, 20.1103 (1999).

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

During the course of the claim, the RO reopened the claim.  However, the Board points out, that regardless of what the RO has done, the Board must address the question of whether new and material evidence has been received to reopen the claim because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

Since the prior final decision, evidence has been added to the claims file, to include private reports, VA outpatient reports, and VA examination reports.  Regarding entitlement to service connection for a cardiac disorder, the Veteran was diagnosed with mild congestive heart failure by a private provider in a report dated in September 2000.  Following a VA examination in August 2008, irregular heart rate and rhythm were noted, and linked to atrial fibrillation (originally diagnosed in 1975).  The examiner also diagnosed the Veteran with hypertension, confirmed by a subsequent VA report in August 2009.

As this evidence was not previously associated with the record, the evidence is new.  Further, regarding the diagnoses of congestive heart failure and hypertension, this evidence is also material, as there is now evidence of record to support a claim for entitlement to service connection for each disorder.  Therefore, the new evidence cures a prior evidentiary defect for each claim.  New and material evidence has thus been received since the RO's November 1999 decision; each claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The underlying claims of service connection for a cardiac disorder and hypertension are addressed in the remand section below.

II. Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision or on the record at a hearing.  See 38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204 (2011).  In August 2011, the Veteran testified that he was withdrawing his appeal regarding the issue of entitlement to service connection for perforated ear drums.  Hence, there remain no allegations or errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review such claim and it is dismissed.


ORDER

New and material evidence having been submitted, the Veteran's request to reopen the claim of entitlement to service connection for heart disease is granted; the appeal of this issue is granted to this extent only.

The issue of entitlement to service connection for perforated ear drums is dismissed.


REMAND

The Board finds that the issues of entitlement to service connection for a cardiac disorder, hypertension, and loss of anal retention, to include as secondary to a service-connected duodenal ulcer, as well as entitlement to service connection for hearing loss and tinnitus, must be remanded to the agency of original jurisdiction (AOJ) for further development.

At his hearing, the Veteran contended that exposure to in-service acoustic trauma led to bilateral hearing loss and tinnitus.  In addition, he has attributed his diagnoses of hypertension, as well as other cardiac disorders, to his service-connected duodenal ulcer.  Although these issues had been adjudicated by the RO as secondary to diabetes mellitus, the Veteran asserted on multiple occasions that these disorders are either related to the duodenal ulcer, or the direct result of his period of service.

As noted previously, service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b).  In addition, certain chronic diseases, such as sensorineural hearing loss, hypertension, and other cardiac disorders, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2011).

The Court has held that "the threshold for normal hearing is from 0 to 20 dB [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court, in Hensley, indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  The Board notes that the Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d) which provides that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Turning to the question of in-service disease or injury, the Board notes that the Veteran's service medical records, during either period of active duty, are negative for any complaints, treatment, or diagnosis of hypertension, hearing loss, or tinnitus.  Sinus brachycardia was noted in a report dated in September 1967.  An enlarged heart was noted in reports dated in August 1965 and December 1970.  Following a March 1971 EKG, minimal non-specific T-wave changes were identified.  It was noted that these findings had been recorded since 1968.  Moreover, service treatment records are replete with reports of rectal discomfort and urgency.  During a hearing associated with Physical Evaluation Board (PEB) proceedings, the Veteran testified that, following surgery for a duodenal ulcer, he had "really fast bowel movement."  He stated that he had soiled his trousers and had to run to the bathroom at times.  He also complained of persistent diarrhea.  While this hearing was undated, PEB findings dated in October 1974, found post-vagotomy syndrome, manifested by chronic intermittent diarrhea and rare urge fecal incontinence, status post vagotomy and pyloroplasty in 1969 for duodenal ulcer disease, with no evidence of recurrent ulcer disease since 1969.  It was determined that the Veteran was fit for duty at that time.

In reviewing the Veteran's audiological records, the Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association ("ASA").  Those figures are on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization-American National Standards Institute ("ISO-ANSI").  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures on the right in each column in parentheses.  The Veteran's service treatment records on entrance, separation, and three years post-service, reflect puretone thresholds as follows:    

December 1950:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(20)
0(10)
0(10)
--
0(5)
LEFT
0(15)
0(10)
0(10)
--
5(10)

February 1971:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

September 1974:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
5
LEFT
10
0
0
10
15

Post-service, private medical reports reflect treatment for hearing loss.  While private audiograms from April 2009 and February 2010 were presented in graphic rather than numeric form, the Board acknowledges that hearing loss within the meaning of 38 C.F.R. § 3.385 was demonstrated in February 2010, bilaterally.  The Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus at that time, and those diagnoses were confirmed in April 2011.  However, an opinion as to the etiology of his hearing loss and tinnitus was not provided.

The Veteran was afforded a VA auditory evaluation in June 2009.  At that time, the Veteran reported a long history of bilateral hearing loss, though he was uncertain as to the date of onset.  A longer history of tinnitus was provided, bilateral and constant.  The Veteran attributed these disorders to his period of active service, to include his duties as a pilot as well as perforated ear drums.  On examination, puretone thresholds were as follows:    




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
5
15
25
LEFT
5
5
15
15
50

Speech recognition was 96 percent, bilaterally.  The examiner opined that, because the Veteran's service treatment records were negative for a diagnosis of hearing loss and/or tinnitus, and because those records reflected normal audiometric thresholds throughout his military service, it was less likely than not that either disorder was related to the Veteran's period of active duty, to include noise exposure and perforated ear drums.

Based on the fact that the Veteran's hearing did not meet the criteria for hearing loss per 38 C.F.R. § 3.385 during service or on separation, the examiner stated that it was not as likely as not that left ear hearing loss and tinnitus resulted from in-service acoustic trauma.  In so doing, the examiner did not provide an explanation as to the significance of the apparent decrease in hearing acuity in the each ear during service, and the Veteran's assertion that he had experienced hearing loss and tinnitus since service was not addressed.  In Hensley, the Court also held that, even though disabling hearing loss may not be demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.

Regarding the Veteran's claims for service connection for hypertension and a cardiac disorder, as well as loss of anal retention, to include as secondary to a service-connected duodenal ulcer with post vagotomy syndrome, service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

In this regard, the current version of 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

During a VA examination provided in August 2008, the Veteran noted his duodenal ulcer with hemorrhage while in service, as well as a subsequent vagotomy pyloroplasty in October 1969.  He reported some loss of bowel control with urgency, and occasionally soiled himself.  Decreased sphincter tone was observed on examination.  However, bowel incontinence was not diagnosed at that time, and the examiner opined that loss of anal control, as well as hypertension and any other condition of the heart, were not related to duodenal ulcer surgery, even though the Veteran has been diagnosed with post vagotomy syndrome (again, not noted by the examiner).  As noted in the prior section, the Veteran was diagnosed with mild congestive heart failure by a private provider in a report dated in September 2000, however this report was not discussed by the examiner, nor was a diagnosis of this disorder confirmed.  No rationale was provided to support the opinions provided, nor did the examiner note the PEB hearing or its findings.  In addition, the examiner did not provide an opinion as to whether any of these disorders were directly related to active service, and he failed to opine as to whether any of these disorders were aggravated beyond normal progression as a result of the Veteran's duodenal ulcer with post vagotomy syndrome.

As such, each VA examiner of record failed to thoroughly review the Veteran's past medical history, document his medical conditions, or render an opinion which appears to be consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) [the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion]. The Board therefore concludes that the VA medical opinions of record are inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Taking into account the Veteran's statements in support of his claim, as well as private treatment reports of record which note that the Veteran has a current diagnosis of bilateral hearing loss and tinnitus, as well as PEB findings that the Veteran suffered from incontinence following in-service surgery, the Veteran's claims for service connection should be remanded for additional VA examinations so as to determine whether any currently-diagnosed hearing loss, cardiac disorder, hypertension, or any other disorder manifested by the loss of anal retention, is etiologically-related to his period of active service, to a service-connected disability, or to residuals thereof, to include post vagotomy syndrome.  

With regard to the VA audiological examination, the Board notes that the requested VA opinion must be consistent with the ruling in Hensley.  As such, the examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes at the time of separation from service when forming an opinion.  If the aforementioned is the basis, or crux, or the examiner's rationale, the opinion would be inadequate on which to base a decision.  

Finally, the Board notes that the Veteran is in receipt of VA outpatient treatment for various disorders, to include hypertension and hearing loss.  However, the most recent outpatient record contained in his claims file is dated September 2009.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d).  On remand, all VA records dated since September 2009 shall be obtained to the extent available.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  

Accordingly, these issues are REMANDED for the following actions:

1.  Associate with the Veteran's claims folder any VA treatment records created since September 2009, to the extent available.  If the records are not available, or if the search for the records yields a negative result, that fact should be clearly documented in the claims file.

2.  Following the receipt of additional VA treatment records, to the extent available, schedule a VA audiological examination so as to assess the nature and etiology of the Veteran's currently-diagnosed hearing loss and tinnitus.  (Advise the Veteran that failure to appear for an examination as requested, and without good cause, could adversely affect his appeal.  See 38 C.F.R. § 3.655 (2011).)  

The examiner should specifically indicate whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).

The examiner must provide an opinion as to whether any identified hearing loss and tinnitus are at least as likely as not etiologically-related to his military service.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should specifically note a review of the Veteran's service treatment records and audiograms, to include an audiogram dated September 1974, and comment on the significance of such, to include any shifts in auditory thresholds during active service.  Following a review of the claims folder, the examiner should address the following:

A) Whether it is at least as likely as not that hearing loss originated during active service, or is otherwise related to active service.  

B) Whether it is at least as likely as not that tinnitus originated during active service, or is otherwise related to active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The examiner should provide a clear rationale and basis for all opinions expressed.  The examiner should also note in his or her opinion that a review of the claims file was conducted, and must discuss pertinent evidence within the claims file.  

Further, the examiner must not rely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. § 3.385, at the time of separation from service, as the basis for any opinion provided.  Doing so would render the opinion inadequate.  See also, Hensley v. Brown, 5 Vet. App. 155, 160 (1993) ("normal hearing is from 0 to 20 decibels and that higher threshold levels indicate some degree of hearing loss").

If it is the opinion of the examiner that the Veteran's current left ear hearing disorder is the result of aging, post-service noise exposure, or any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the Veteran's current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.

If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

3.  Schedule a VA examination in the appropriate specialty or specialties to assess the severity and etiology of any currently-diagnosed cardiac disorder, to include hypertension and congestive heart failure, as well as to ascertain whether the Veteran has a current diagnosis of bowel incontinence, or any other disorder manifested by the loss of anal retention, each to include as secondary to residuals of a service-connected duodenal ulcer.  The Veteran's claims folder must be made available to the examiner(s) for review.  The examiner(s) shall specifically note a review of the Veteran's service treatment records, to include multiple in-service reports of bowel urgency, to include the PEB hearing and subsequent determination, private treatment reports, VA outpatient treatment reports, the prior VA examination of record, and the Veteran's competent reports of associated symptomatology, and comment on the significance of such.

The examiner(s) shall provide an opinion as to the following:

A) Whether it is at least as likely as not that any currently-diagnosed cardiac disorder, other than hypertension, is related to (a) service, (b) proximately due to or the result of his service-connected duodenal ulcer, residuals thereof, or in-service vagotomy pyloroplasty, or (c) aggravated or permanently worsened by his service-connected duodenal ulcer or residuals thereof.  If it is determined that any currently-diagnosed cardiac disorder, other than hypertension, is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

B) Whether it is at least as likely as not that hypertension is related to (a) service, (b) proximately due to or the result of his service-connected duodenal ulcer, residuals thereof, or in-service vagotomy pyloroplasty, or (c) aggravated or permanently worsened by his service-connected duodenal ulcer or residuals thereof.  If it is determined that hypertension is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

C) Whether it is at least as likely as not that any currently-diagnosed disorder, manifested by the loss of anal retention, is related to (a) service, (b) proximately due to or the result of his service-connected duodenal ulcer, residuals thereof, or in-service vagotomy pyloroplasty, or (c) aggravated or permanently worsened by his service-connected duodenal ulcer or residuals thereof.  If it is determined that said disorder is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the cardiac disorder, hypertension, or loss of anal retention before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

The examiner should provide a clear rationale and basis for all opinions expressed.  If no opinion can be rendered without resorting to pure speculation, the examiner should explain why this is not possible.

4.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims remaining on appeal should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


